460 F.2d 1271
UNITED STATES of America, Plaintiff-Appellee,v.Victor F. FREYRE, Defendant-Appellant.
No. 71-3592 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 1, 1972.

Wilton R. Miller (court appointed), Frank A. Graham, Jr., Tallahassee, Fla., for defendant-appellant.
William H. Stafford, Jr., U. S. Atty., Stewart J. Carrouth, Asst. U. S. Atty., Pensacola, Fla., for plaintiff-appellee.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
Defendant was convicted and sentenced to five years imprisonment for unlawfully transporting in interstate commerce a motor vehicle which he knew to have been stolen. 18 U.S.C. Sec. 2312.


2
None of defendant's three claims of error furnishes sufficient grounds for reversal.  The denial of the motion for disclosure of grand jury witnesses was within the sound discretion of the trial court; the obtaining of the identification numbers from the automobile was not a protected search; the confession came after repeated warnings and the signing of two waivers, and in any event, the defendant testified at the trial to all of the essential elements of the crime.


3
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir. 1970, 431 F.2d 409, Part I